Citation Nr: 0817878	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2003 and 
June 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In May 2006, the Board 
denied the veteran's claims.  He appealed the Board decision 
to the Court of Appeals for Veterans Claims.  By Order dated 
in October 2007, the Court remanded the claims to the Board 
for compliance with instructions in the parties' joint motion 
for remand.  


FINDINGS OF FACT

1.  Throughout the course of the appeal, the veteran's PTSD 
has manifested by limited social interaction, panic attacks 
of varying frequency, occasional impaired judgment, severe 
sleep disturbance, and disturbances of motivation and mood. 

2.  The credible evidence does not show that the veteran has 
near continuous panic, illogical or obscure speech, spatial 
or temporal disorientation, an inability to establish and 
maintain effective relationships, persistent hallucinations, 
presents a persistent danger to himself or others, or that he 
has consistently experienced other symptoms on par with the 
level of severity exemplified in these manifestations.  

3.  The veteran's sole service-connected disability is PTSD, 
evaluated as 50 percent disabling.  

4.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disability at any point during the appeal.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder are not met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2007). 

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.

Letters dated in July 2001 and July 2004 informed the veteran 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The July 2001 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the veteran's claims be granted. 
However, by rating decision in February 2003, service 
connection was established for PTSD; the claim for TDIU, 
which is effectively an increased rating claim, was denied by 
the RO in January 2005.  Although the July 2001 letter did 
not include adequate notice of what was needed to establish a 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby.)

In this regard, the July 2001 notice letter was tailored to 
the application for the original request for service-
connected benefits.  As indicated above, the RO awarded 
service connection for PTSD and assigned a 50 percent 
evaluation.  The July 2001 notice letter served its purpose 
in that it provided section 5103(a) notice to the veteran.  
Therefore, its application is no longer required because the 
original claim has been "substantiated."  See Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). The July 2003 and January 
2005 statements of the case contained, in pertinent part, the 
criteria for establishing a higher initial evaluation and 
entitlement to TDIU, respectively.  38 U.S.C.A. §§ 
7105(d)(1).  Additionally, a separate January 2004 letter 
fully informed the veteran of the requirements for 
establishing a TDIU.  Therefore, VA complied with the 
procedural statutory requirements of §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess, 19 Vet. App. 473 (2006).

In this case, all available evidence identified by the 
veteran has been obtained and associated with the claims 
file.  There is no indication in the record that any 
additional evidence relevant to the issues on appeal is 
available and not part of the claims file.  The veteran was 
also afforded three VA psychiatric examinations and underwent 
a Social & Industrial Survey during the pendency of this 
appeal.  38 C.F.R. § 3.159(c)(4).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with notice requirements constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.

Disability Evaluations

The veteran seeks a higher initial disability evaluation for 
his service-connected PTSD.  Such evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

As this is an appeal of an initial rating, higher evaluations 
for separate periods based on the facts found during the 
appeal period are available.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence is examined accordingly.

Service connection was established for PTSD by rating 
decision in February 2003 and was evaluated as 50 percent 
disabling under DC 9411.  Under the rating criteria for 
mental disorders, that rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. 
§ 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Through counsel, the veteran relies on an April 2005 VA 
Social & Industrial Survey, which found that the veteran's 
symptoms were "totally incapacitating and border on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
confusion and explosions of aggressive energy resulting in 
profound retreat from mature behavior."  The examiner 
concluded that the veteran was "demonstrably unable to 
obtain or retain employment."  On this basis, the veteran 
contends that a schedular, 100 percent evaluation is 
appropriate.

The Board is charged with reviewing all of the evidence of 
record.  In this case, that includes VA outpatient clinical 
records dated from March 2000 to August 2005, with additional 
records dated in April 2006.  Additionally, in patient 
treatment for PTSD is documented from October to November 
2002.  The veteran has undergone three VA examinations 
specifically for his psychiatric disability, as well as the 
aforementioned Social & Industrial Survey.  He has also 
submitted personal statements regarding his disability 
throughout his appeal.  No single examination report or other 
piece of evidence may be viewed in isolation of the rest.  
The Board has conducted a thorough review of the veteran's 
file.  As will be explained fully below, the evidence does 
not demonstrate that the criteria for an evaluation in excess 
of 50 percent have been met.

The veteran first sought psychiatric treatment in March 2000.  
At that time, he presented with complaints of decreased 
motivation and concentration, depressed feelings, and 
frequent sleep disturbances, in the form of nightmares.  
Objective examination in the course of his intake assessment 
revealed no suicidal or homicidal ideation, nor 
hallucinations or delusions of any kind.  He was noted to 
have good judgment and insight.  Other symptoms became 
apparent in his monthly visits, such as a history of episodes 
of violence, self-isolation, and some panic.  See VA progress 
notes dated in April, May, and July 2000.  On each of these 
visits, however, the veteran denied suicidal or homicidal 
ideation, as well as hallucinations or delusions.  His 
judgment and insight continued to be good.  In July 2000, it 
was noted that he lacked the motivation to work.

Subsequent treatment records note the veteran's alcohol 
dependence.  He reported having lost jobs due to absences 
from hangovers.  He also admitted to an episode of homicidal 
ideation, in relation to an incident in his past, after the 
break up of a long term relationship, when he learned that 
the lady had begun to date another man.  He reported that he 
was drunk and brought a gun to their house and made 
threatening remarks.  He was subsequently arrested on assault 
with a deadly weapon; however, the charges were dropped when 
no weapon was found.  The veteran denied further legal 
entanglements and had remained sober.

The veteran's speech at that time was noted to be 
circumstantial, though he was directable back to pointed 
discussion.  He denied hallucinations or delusions.  His 
judgment and insight were noted to be fair.  Subsequent 
records in July and September 2002 show panic attack episodes 
and that he had a concern about his ability to control his 
anger; however, he continued to deny suicidal and homicidal 
ideation.  He was accepted into a month long PTSD Domiciliary 
Program in October 2002.

The initial functional assessment at that time revealed level 
3 symptoms, indicative of mildly impaired functioning, which 
the treatment notes explain entails fully possessing skills 
and behaviors with occasional prompting and/or verbal 
reminders.  The veteran again denied suicidal and homicidal 
ideation as well as hallucinations and delusions.  The 
program notes show that the veteran actively participated in 
all group and individual therapy sessions assigned.  He 
successful completed the program.

The veteran's December 2002 follow up treatment note 
indicates that his main complaint was that he continued to 
isolate himself.  He denied suicidal and homicidal ideation.  
His judgment and insight were not impaired.  Shortly 
thereafter, the veteran underwent a VA psychiatric 
examination.  He reported nightmares three times per week, 
with recurrent intrusive thoughts of his war time service.  
He also reported that he was very limited socially, and that 
he isolated himself.  He repeated his remote history of 
threatening his former lady friend and her companion.  He 
also indicated that he felt suicidal when they first broke 
up, but denied actual intent.  Objective examination revealed 
that the veteran's memory and concentration were intact.  His 
judgment and insight were good.  He was anxious, but there 
were months between his panic attacks.  

Over the course of 2003, the veteran reported varying levels 
of sleep disturbance, in the form of nightmares.  He also 
struggled with feeling safe leaving his house.  His panic 
attacks had continued to lessen due to his medication.  He 
was consistently found to be free of suicidal and homicidal 
ideation and hallucinations and delusions.  See progress 
notes dated in February, April, August, and November 2003.  
In August of that year, the veteran reported that he was 
"doing fine."

A February 2004 note indicated that while the veteran felt 
like he was still isolating himself, he still enjoyed 
spending time with his children.  He also had made a friend 
in a fellow veteran with PTSD.  Unfortunately, the following 
month, the veteran reported that he discovered that this 
friend was stealing from him, and the friendship ended.  He 
indicated that he was angry; however, he was able to control 
his anger because of his counseling.  He specifically denied 
suicidal and homicidal ideation.  His insight was noted to be 
fair.  

The veteran underwent additional VA examination in May 2004.  
At this time, he reported that "little demons" awaken him 
at night, but on further questioning, it was clear that he 
was speaking of his nightmares.  He also reported that his 
panic attacks continued to occur.  He denied suicidal and 
homicidal ideation, as well as hallucinations and delusions.  
The examiner found no evidence of impairment in thought 
processes or memory.   While the veteran believed that he was 
not working because he could not tolerate others, the 
examiner found that his PTSD symptoms were not of such 
severity as to produce unemployment.  

The veteran reported in June 2004 that he had made much 
progress in terms of controlling his anger, primarily because 
he learned to look at the consequences of his behavior.  He 
reported that that was the reason he was no longer violent 
and had no homicidal ideation.  He did indicate, however, 
that on occasion when he woke up in the middle of the night, 
he would hear voices or a radio.  When he would get out of 
bed, he would discover that there were no people there and 
that the radio was not on.  

The remainder of his treatment in 2004 documents an 
altercation with his neighbors during hunting season 
regarding property boundaries, in which he stated that he was 
"glad they didn't call [his] bluff" when he threatened 
them.  See July 2004 progress note.  The next month, the 
veteran became noncompliant with his medication, and the 
progress notes indicate an increase in symptoms of 
irritability and anxiety.  In October 2004, the veteran began 
living in his truck, because he was tired of people showing 
up at his house wanting to spend time with him.  His 
physician convinced him to comply with his medication.  The 
symptoms appear to have subsided by November 2004, as the 
veteran reported enjoying hunting season with his friends, 
and denied all suicidal and homicidal ideation, as well as 
auditory hallucinations.  His insight and judgment were found 
to be fair.

At a regular progress check in February 2005, the veteran had 
a depressed mood, with congruent affect, though he was noted 
to make the occasional joke.  His thought process was logical 
and goal directed.  He had no suicidal and homicidal 
ideation.  There were no auditory or visual hallucinations 
reported.  The veteran's insight and judgment were noted to 
be normal.   

A March 2005 note revealed that the veteran was relieved to 
have the property dispute resolved, as he had a hard time 
getting control over his feelings.  He stated that "part of 
him really would like to hurt the man" but he denied plan or 
intent, stating that he had too much to lose, referring then 
to his children.  He did continue to have vivid nightmares, 
and noted that his friend who he was living with and taking 
care of would wake him up when he was yelling.  He reported 
that he was glad to have his friend there.  Objectively, he 
denied suicidal and homicidal ideation, and auditory and 
visual hallucinations.  His thought process was found to be 
logical, with insight and judgment fair.  His concentration 
was adequate, and his memory appeared intact.  

In sum, the evidence that leads up to the veteran's April 
2005 Social & Industrial (S&I) Survey shows that he had 
consistent problems with nightmares, panic attacks, and mood 
disturbances.  There was one, distant instance of violent 
ideation with intent involving his former partner, when she 
became involved with another man.  Otherwise, there was only 
one documented instance of homicidal ideation, regarding a 
property dispute.  On that occasion, the veteran indicated 
that he knew the consequence of his actions, did not want to 
jeopardize his ongoing relationship with his children, and so 
did not take any violent action.  

During his S&I Survey, the veteran reported that he has daily 
distressing and intrusive memories of his Vietnam experience.  
While he used to have daily nightmares, they were mollified 
by medications.  He confirmed that he had a few friends, but 
that he did not seek out friendships, and instead kept 
primarily to himself.  He described difficulty with 
irritability and outbursts of anger, pointing to incidents 
when he was employed in the 1990s, prior to the appellate 
period at issue here.  The examiner noted that he was 
irritable during the interview.  

The veteran related the episode with his former partner and 
his subsequent arrest, but denied further legal issues.  He 
also described his first marriage, directly after service, as 
well as the nature of the aforementioned long term 
relationship.  He affirmed his wish to be isolated.  
Regarding his financial status, he described himself as 
retired with no plans on seeking further employment.  He 
lived completely off his VA disability compensation.

Objectively, the veteran appeared appropriately dressed with 
adequate hygiene.  He was animated and outgoing.  His speech 
was noted to be clear.  He did become agitated and 
frustrated, however, when questioned about the specifics of 
his military service in Vietnam, and particularly the 
chronology of events.  He was unable to order his thoughts on 
that subject, and appeared confused.  The examiner noted that 
he "most certainly had a memory problem" because of his 
difficulty in reconstructing his Vietnam experiences.  The 
examiner then noted that the veteran's judgment was impaired, 
based on the incident regarding the assault with a deadly 
weapon, for which the charges were dropped.  The examiner 
indicated it was a "prime example of an individual lacking 
emotional control and exercising extraordinarily poor 
judgment."

The examiner concluded that the veteran's social functioning 
was impaired, as he withdraws from others, "shunning all but 
those two friends that seek him out."  He was predisposed to 
agitation and outbursts.  He was so adversely affected that 
he was virtually isolated from the community.  The examiner 
then concluded that the veteran's symptoms were "totally 
incapacitating and border on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as confusion and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior."  

The conclusion that the veteran's symptoms are totally 
incapacitating and border on gross repudiation of reality do 
not comport with either the substance of the examination or 
the concurrent outpatient clinical records.  While it is 
documented that the veteran had one serious altercation with 
his former lady friend, and that he had been angry with his 
neighbors over a property dispute, the evidence does not show 
a pattern of irrational, violent behavior implied in the 
stated conclusion.  Indeed, the veteran's ongoing treatment 
records show a considerable improvement in his ability to 
cope with stressful situations without resorting to violence.  
The veteran himself has reported such growth.  His judgment 
is consistently considered to be intact.  

Furthermore, the social worker's conclusion that the 
"current 50 percent rating does not reflect [the veteran's] 
current level of disability" is also afforded little weight 
in light of the situation.  Though he is certainly competent 
to made medical determinations regarding the veteran's 
impairment, the social worker's above statement regarding 
application of the rating schedule is a legal determination 
which he is not competent to make.  Accordingly, S&I Survey 
opinions in this regard are afforded little weight in 
determining the veteran's disability rating.  

The veteran underwent additional VA examination in May 2005, 
one month later.  At that time, the veteran again reported 
his preference to stay to himself, though acknowledged that 
he did have some friends.  He also indicated that he 
continued to enjoy gardening, though his level of interest 
depended on his physical well being and the effects of his 
significant arthritis.  He reported having homicidal thoughts 
regarding his neighbor who accused him of violating property 
boundaries and hunting rights, but that he had no plan and 
took no action because of the counseling that he as been 
receiving through VA.  He also reported compliance with his 
medications, which helped him understand how to better 
control situations, and that his symptoms had remained 
relatively constant over the past year.  

Objective observation of the veteran revealed that his 
speech, thought process, orientation, memory, and insight 
were all intact.  His judgment was impaired, though he had 
fair control of his impulses, without episodes of violence.  
He had a remote history of suicidal ideation, but no current 
ideation.  His isolation was the main factor noted in finding 
that his activities were impaired.

In all, over the course of the appeal, the veteran's level of 
disability consistently falls within the 50 percent rating 
category, indicative of occupational and social impairment 
with reduced reliability and productivity.  Although his 
panic attacks occasionally occur more than once per week, 
there is no showing of the near continuous panic described in 
the higher, 70 percent category.  His judgment has on one 
occasion noted to be impaired, and there are two occasions of 
documented homicidal thoughts.  However, the veteran has been 
able to control his impulses, personally recognizing that 
there are consequences to his actions and non-violent means 
to resolve issues.  His motivation to work and to interact 
with others is certainly disturbed; however, he has been able 
to establish new relationships with other veterans and 
maintain those friendships.  He also continues to maintain 
relationships with his children.  The evidence does not show 
an inability to do so.  

Nor do the veteran's symptoms otherwise more nearly 
approximate those of the higher, 70 and 100 percent, rating 
categories.  While each listed symptom in a category need not 
occur in any given case to warrant that rating, those 
symptoms listed do provide guidance as to the severity of 
symptoms contemplated.  The veteran has not experienced 
symptoms on par with spatial disorientation, memory loss for 
names of close relatives or friends, or an inability to 
maintain personal hygiene standards.  Nor have there been 
persistent hallucinations or delusions.  He noted on one 
occasion that he thought he heard voices when he woke up at 
night.  The remaining outpatient clinical records do not show 
this to be a persistent issue affecting him.  Nor has he been 
shown to be in persistent danger of hurting himself or 
others.  There is one remote instance of threatening behavior 
with his former partner.  While a serious incident, this does 
not rise to the level of a persistent danger as contemplated 
by the schedule. 

Based on the appropriate rating criteria in the schedule, the 
veteran's post-traumatic stress disorder is appropriately 
rated at 50 percent, and no higher.  Though staged ratings 
are available in cases such as this, where the appellant has 
appealed the initial disability rating, staging is not for 
application here, as the veteran's disability picture has 
remained relatively stable throughout the appellate period.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  

Total Disability Evaluations Based on Individual 
Unemployability

By informal claim in December 2003, the veteran raised the 
issue of a total disability rating for compensation based on 
unemployability of the individual (TDIU).  Entitlement 
requires the presence of an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  
If, however, the evidence demonstrates that the veteran is 
unemployable by reason of his service-connected disabilities, 
but fails to meet this percentage standard, the claim shall 
be submitted to the Director of Compensation and Pension 
(C&P) Service for extra-schedular consideration.  38 C.F.R. § 
4.16(b).  

Here, the veteran's sole service-connected disability is 
PTSD, which has been evaluated as 50 percent disabling.  As 
such, he does meet the schedular requirement under § 4.16(a).  
The question, therefore, becomes whether the evidence shows 
that the veteran is factually unemployable due to his PTSD, 
sufficient to refer the claim to the C&P Director.

In the course of the veteran's May 2004 VA examination, the 
examining physician reviewed the claims file, including the 
outpatient clinical records and service records.  After the 
review and the mental status exam, the physician opined that 
the veteran was assigned a Global Assessment of Functioning 
(GAF) score of 51, indicative of moderate symptoms (e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).   See Fourth Edition 
(DSM-IV) of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  He specifically 
noted that this was based on the veteran's flat affect, his 
occasional panic attacks, and his difficulty in social and 
occupational functioning.  He went further to say that the 
veteran was "not individually unemployable, but rather 
simply does not try to adjust to employment situations."  
The veteran "could be employed were he desirous of the 
same."

This opinion is found to be credible, as it was based on a 
review of the claims file and an examination of the veteran.  
It is supported by the record, in that the veteran is 
consistently noted to be logical and coherent, with thought 
processes intact.  With two exceptions over several years, he 
has been in control of his impulses.  While the records 
confirm that his motivation to work was disturbed, they do 
not show an impairment preventing employment.

The veteran's April 2005 Social & Industrial Survey is also 
of record.  At this time, the veteran reported that he owned 
and operated his own marine mechanic business for 12 years, 
but quit because being around the water reminded him of his 
service in Vietnam, when he had to pull dead bodies from the 
water.  He later reported that he was unable to be around 
people, as he became irritated easily and could not work well 
with others.  The veteran indicated that he believed his PTSD 
was the reason he stopped working.  Later in the survey, the 
veteran reported that he had no plans on seeking further 
employment, as he was retired.

After reciting the veteran's comments referable to his 
ability to work, the social worker concluded that he was 
"demonstrably unable to obtain or retain employment."  By 
way of providing a rationale, he indicated that the veteran's 
symptoms were "totally incapacitating and border on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
confusion and explosions of aggressive energy resulting in 
profound retreat from mature behavior."  The outpatient 
clinical records are described in detail above, and have been 
shown to not support the conclusion of a "gross repudiation 
of reality."  It is unclear if the social worker based the 
unemployability opinion solely on the veteran's own 
statements that he found his PTSD to be so incapacitating as 
to prohibit work.  

The veteran is not competent to make medical determinations 
regarding his ability to engage in gainful employment, 
without specialized medical training and knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the social worker is competent to make those determinations, 
the opinion offered in this case is less credible, as it 
appears to be based on the veteran's own unsubstantiated 
medical statements.  Additionally, because the S&I Survey 
paints a starkly contrasting disability picture than the 
concurrent outpatient clinical records, the conclusions based 
on that Survey must be called into question.  Particularly, 
the clinical records which date from 2000 to the present do 
not show a profound retreat from reality.  There is no 
question that the veteran's PTSD produces impairment.  Such 
has been adequately compensated, however, under the schedule 
as detailed above.  

In sum, the May 2004 opinion regarding the veteran's 
employability is more credible than the April 2005 opinion.  
Furthermore, because the 2005 opinion appears to be based on 
inaccurate facts and an exaggeration of symptoms not 
supported by the record, these opinions are not in equipoise.  
That is to say, there is not an approximate balance between 
the positive and negative evidence, sufficient to invoke the 
benefit of the doubt doctrine.  As the credible evidence does 
not show that the veteran is factually unemployable by reason 
of his service-connected post-traumatic stress disorder, 
referral to the C&P Director is inappropriate in this case.  
A total disability rating based on individual unemployability 
is not warranted.




ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


